Title: From John Adams to Henry Knox, 19 September 1779
From: Adams, John
To: Knox, Henry


     
      Dear Sir
      Braintree Septr. 19. 1779
     
     I have had the Honour of your Letter of the 4th of this Month, and I thank you for your obliging Congratulations on my Return, which gives me Happiness, whatever Passions or Reasonings produced it.
     You have Cause to thank Heaven, that the state of Europe is so favourable. It is Scarcely possible it should be more so. France is already elevated to the highest Degree of Reputation and England depressed to almost the lowest of Contempt in Consequence of this Revolution. It is Under Heaven the general Wisdom of the present Reign in France and the universal Depravation and Folly, of that of England and the general Ability of American Councils and, Arms, that have done it. Washingtons Negotiations have done more in Europe, than all our Ambassadors, but Gates was the successfull Minister that brought the Treaty to a Crisis at the particular Time when it was done. By mentioning these Names in particular I dont mean to exclude, a Multitude of other Officers who had a proportional share in the Work, more especially the American Artillery and its worthy Commander.
     This is very free and very saucy — so that you must not say much about it, but believe me, with Affection & Respect, your Frid & sert
     I have no Expectation of going to Congress, and therefore must wait for the Pleasure of seeing you, untill you make a Visit, this Way, which I hope will be soon.
    